IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,501



                  EX PARTE BILLY JOE MCGOWAN, JR., Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                        CAUSE NO. 2009-0000028A-CR
                   IN THE 97TH JUDICIAL DISTRICT COURT
                           FROM ARCHER COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to attempted

possession of certain chemicals with intent to manufacture a controlled substance and was sentenced

to ten years’ imprisonment. He did not appeal the conviction.

        Applicant contends, among other things, that his plea was involuntary. The record reflects

that the instant case was part of a broader plea agreement that included two cases in Montague
                                                                                                   2

County. In December 2010, this Court vacated applicant’s Montague County convictions based on

a finding that his pleas were involuntary. Ex parte McGowan, AP-76,461 & AP-76,462 (Tex. Crim.

App. Dec. 8, 2010) (not designated for publication). The trial court made findings of fact and

conclusions of law in this case and recommended that we set aside Applicant’s judgment of

conviction.

       Relief is granted. The judgment in cause number 2009-0000028A-CR in the 97th Judicial

District Court of Archer County is set aside, and Applicant is remanded to the custody of the sheriff

of Archer County to answer the charges as set out in the indictment.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: February 16, 2011
Do Not Publish